Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Non-Final, Second Action
Applicants' response to the first Non-Final Office Action mailed 01 June 2021, has been entered and the Remarks therein are fully considered here.
It is noted that the first Non-Final Office Action was prepared by an Examiner who is no longer associated with this application. The previous Examiner had cited that the claims were free of prior art. However, after further search and consideration, prior art has been applied here with regard to the claims filed 24 September 2021.
This action is a second Non-Final Office Action based on new grounds under 35 U.S.C. §102(a)(1) and 35 U.S.C. §103.

Status of Claims
	Claims 1 and 2 are pending.
	Claims 1 and 2 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application discloses and claims only subject matter disclosed in prior application no. 15/113,762, 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
It is noted that the Certified Copies of the Foreign Priority Documents were received with Application No. 15/113,762. 

Specification
The disclosure is objected to because of the following informalities:

The abstract of the disclosure is objected to because it contains typographical and grammatical errors.  The word ‘solution’ is misspelled, as it appears in line 7 (i.e., 
In addition, the abstract reads: “…, which is afforded by substantially retaining the cells and/or tissues without substantially increasing the viscosity of the solution by nanofibers which have been added…”, which should read: “…, which is afforded by substantially retaining the cells and/or tissues, without substantially increasing the viscosity of the solution, by nanofibers which have been added…” That is, commas should be added in order to improve comprehension of the invention as written.
Appropriate correction is required.

Claim Objections
	The objection to Claim 1, in the Non-Final Office Action mailed 01 June 2021, is withdrawn in view of Applicants' amendment received 24 September 2021, in which the cited claim was amended.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. §102(a)(1) as being anticipated by Hassanzadeh et al. ((2013 Sept. 14) J. Mater. Chem. B 1: 4217-4224).
[Hassanzadeh et al. is cited on the IDS filed 24 October 2019; it is provided here for convenience.]

Hassanzadeh et al. addresses the limitations of claim 1.
Regarding claim 1, Hassanzadeh et al. discloses the fabrication of self-assembled chitin nanofiber micropatterned substrates for tissue engineering (pg. 4218, column 1, lines 5-9). Supported and free-standing chitin substrates were fabricated (pg. 4218, column 2, lines 2-5). Free-standing substrates were robust and could easily be lifted out from molds with a pair of lab tweezers. Free-standing substrates were easy to handle and stable in cell culture media for extended periods of time. The microfabricated substrates exhibited the desired 3D microstructure (Fig. 2) (pg. 4220, column 1, lines 7-13; pg. 4219, Fig. 2). The NIH-3T3-seeded free-standing films were sturdy and easy to manipulate, as well as flexible (pg. 4222, column 2, para. 1). The cell-seeded chitin substrates produced more complex 3D structures. The free-standing chitin substrates covered with aligned fibroblasts with tunable and superior mechanical properties could make a very promising candidate to form 3D functional tissue (pg. 4223, column 1, last 9 lines [Claim 1- A liquid composition comprising: (1) a culture medium; (2) an adherent cell; and (3) a chitin nanofiber, wherein the chitin nanofiber is dispersed in the culture medium and forms a three-dimensional network in the culture medium]).
That is, a liquid composition comprising the combination of the free-standing chitin nanofibers, a cell culture medium, and adherent cells (i.e., the NIH-3T3 fibroblast cells), as described by Hassanzadeh et al., would result in a liquid composition containing all three substances which could be then be placed into any type of culturing vehicle. On the other hand, Hassanzadeh et al. describes cell culture preparation as follows: A cell suspension containing 1000 cells per 500 µl of medium was then added to each sample for further testing (pg. 4218, column 2, para. 3), the “sample” being a chitin nanofiber sample. Again, the combination of these three substances would produce a liquid composition containing all three substances.

It is noted that the following phrase in claim 1 “…so that the adherent cell can be dispersed while spreading three-dimensionally and proliferate in the state of being attached to the chitin nanofiber” is considered to be a functional limitation that (inherently) results from combining the reagents cited in the claimed liquid composition. It is well known that claim scope is not limited by claim language that does not limit a claim to a particular structure (MPEP 2111.04). In addition, the phrase only states a problem solved or a result obtained (MPEP 2173.05 (g)).


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. §103 as being unpatentable over Hassanzadeh et al. ((2013) J. Mater. Chem. B 1: 4217-4224).

	Hassanzadeh et al. addresses the limitations of claim 1 in the 35 USC 102(a)(1) rejection above.

	Hassanzadeh et al. does not specifically show: 1) the liquid composition has a chitin nanofiber content of 0.001 % (weight/volume) to 0.1 % (weight/volume) [Claim 2].

	Regarding claim 2, Hassanzadeh et al. shows that for supported micropatterned and control substrates, a chitin solution of 0.1% w/w was used. Free-standing chitin substrates were fabricated with a 0.2% w/w chitin solution (pg. 4218, column 2, lines 2-5).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the liquid composition, comprising chitin nanofibers, as shown by Hassanzadeh et al., by producing said composition with chitin nanofibers at a content of 0.001% w/v to 0.1% w/v [Claim 2], with a reasonable expectation of success. Hassanzadeh et al. teaches that the concentration of chitin is solution is related, in part, to its handling ability, and determines the concentration in weight/weight (w/w) percentage units (i.e., 0.1% and 0.2%). For example, Hassanzadeh et al. teaches that solutions of higher concentrations [of chitin] resulted in thicker films that were easier to handle (pg. 4218, column 2, lines 5-6). Therefore, one of ordinary skill in the art would use routine optimization, barring a showing of criticality for the specific limitation, to determine the concentration of chitin (on a w/v or a w/w basis) to be incorporated into the liquid composition in order to optimize the composition’s properties for a specific application or intended use (MPEP 2144.05 (II)(A) and (III)(A)).
One of ordinary skill in the art would have been motivated to have made that modification, because, in view of Hassanzadeh et al. above, one of ordinary skill in the art would be motivated to prepare a liquid composition with optimal properties for its use in a specific application.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/091335 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are made obvious by the method claims of the copending case as the liquid composition as instantly claimed is taught, or at least suggested, by the pending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Copending claims are drawn to method comprising culture medium of which is used for suspension culturing (e.g. liquid culture or composition) comprising chitin nanofiber and adherent cell. The chitin nanofiber is present in an amount of 0.1% (wt/vol.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the liquid composition because the three main components of chitin nanofiber, adherent cell and culture medium are disclosed by the copending claims. Furthermore, the chitin nanofiber is present in an amount of 0.1% (wt./vol), as disclosed by the co pending claims. 
One of skill in the art would have expected successful results with such combination of ingredients in a liquid composition. Also the skilled artisan would have been motivated based on a reading of the copending claims to provide for the instantly claimed liquid composition. 
The level of one of ordinary skill in the art would have been able to predict the successfulness of such liquid composition as claimed because it was taught in the copending claims to be useful for culturing in a liquid culture or suspension culture, therefore. 
Each of the claimed ingredients of the claimed composition, as discussed above are taught by the copending claims. In the absence of persuasive evidence to the contrary the claims are rendered prima facie obvious over the cited co pending claims, therefore.
  



Response to Arguments
Applicant’s arguments, pg. 4, filed 24 September 2021, with respect to the double-patenting rejection have been fully considered, but are moot in view of the withdrawal of said double-patenting rejection after further consideration of the claimed subject matter in the copending applications.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                         

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651